
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.19



SALES AGENT AGREEMENT


    THIS AGREEMENT is entered into as of March 1, 2001, by and between
PerfectData Corporation, a California corporation, with its principal place of
business at 110 West Easy Street, Simi Valley, California 93065-1689
(hereinafter "CLIENT"), and Terry J. Baker with his principal place of business
at 1595 Regatta Road, Laguna Beach, California 92651 (hereinafter "TJB"). CLIENT
and TJB are hereinafter referred to as (the "Parties").

WITNESSETH:

    In consideration of the promises and mutual covenants hereinafter contained,
the parties hereto agree as follows:

1.The Services

    TJB shall act as a non-exclusive sales agent for the CLIENT to sell to
retailers the CLIENT's products anywhere in the world (hereinafter referred to
as the "Services"). All customers to which TJB sells the CLIENT's products shall
be the CLIENT's customers and not TJB's customers. TJB agrees to use his
reasonable efforts to solicit orders for the sale of the products. TJB shall
promptly forward to the CLIENT all orders solicited for the products. The CLIENT
may discontinue production of any particular style of its products at any time
in its sole discretion. TJB shall cooperate as reasonably requested by the
CLIENT in the collection of overdue accounts resulting from orders solicited by
TJB. TJB shall place all product orders with the CLIENT on such forms and in
accordance with such procedures as the CLIENT shall establish from time to time.
CLIENT shall have the right, in its sole discretion, to accept or reject any
order. TJB may not bind the CLIENT. All sales of product, shall be made at the
prices set forth on the CLIENT's price list, as published from time to time by
the CLIENT. The CLIENT shall have the exclusive right, in its sole discretion,
to determine whether, to what extent and on what terms credit shall be extended
to customers.

2.Compensation and Reimbursement

    (a) CLIENT shall pay TJB a base fee of $5,000 per month during the term
hereof payable on the 1st day of each month commencing March 1st, 2001. CLIENT
will also reimburse TJB for related out-of-pocket expenses (with documented
receipts) including but not limited to travel and telephone expenses. Any
expense greater than $250.00 will be pre-approved by CLIENT. Upon the execution
hereof, CLIENT shall also pay to TJB a $5,000 signing bonus.

    (b) The Client will also pay to TJB a commission equal to five (5%) percent
of the client's Net Sales in excess of (i) Four Hundred Fifty Thousand
($450,000) Dollars per calendar quarter commencing with the quarter ending
June 30, 2001 and (ii) One Hundred Fifty Thousand ($150,000) Dollars for
March 2001. Each commission payment shall be made within thirty (30) days of the
end of the quarter and by April 30, 3001 with respect to March, 2001. In the
event that this Agreement is terminated prior to march 31, 2002, the amount to
be paid under this Section (b) shall be based upon a pro rata amount of $450,000
based upon the amount of days in the quarter elapsed prior to the date of
termination (e.g., if one-third of the quarter elapsed the commission shall be
5% of Net Sales in excess of $150,000). For purposes of this Agreement, the term
"Net Sales" shall mean the invoice price of the product shipped by the CLIENT
during the term hereof minus cash, trade or promotional discounts, allowances,
returns, bad debts, sales tax and shipping and handling charges. The commission
paid for a sale with respect to which the product is returned or the receivable
is a "bad debt" shall be deducted from the commission payment or, if his future
commission is payable, shall be repaid by TJB to CLIENT upon demand a receivable
shall be deemed to be a "bad debt" if it is more than 60 days past due.

E–38

--------------------------------------------------------------------------------

    (c) TJB shall be responsible for the payment of all federal, state and local
taxes of any kind that are attributable to the compensation he receives.

    (d) TJB agrees to devote as much time as is reasonably necessary in
performing services hereunder to maximize CLIENT's sales.

    (e) TJB agrees that he unconditionally waives his the right under Section 2
(c)(ii) of the Consulting Agreement, dated August 29, 2000 (the "Prior
Agreement"), to have stock options granted him to purchase an aggregate of
40,000 shares of the Client's Common Stock.

3.Confidential Relationship

    (a) "Confidential Information" shall include confidential and/or proprietary
information such as business plan, knowledge, advice, marketing plans,
projections, financial statements and data, contracts, customers, know-how,
designs, operating methods, employees, trade secrets and ownership information.
"Confidential Information" does not include information which (i) is or becomes
generally available to the public other than as a result of disclosure by TJB;
or (ii) was available to TJB on a non-confidential basis prior to its disclosure
to TJB as evidenced by documents in TJB's files; or (iii) is obtained from third
parties not subject to a similar duty to maintain such information as
confidential In connection with this Agreement, TJB will be provided, and will
have access to, certain Confidential Information of CLIENT. TJB acknowledges and
understands that the CLIENT's Confidential Information is a valuable asset and
property of CLIENT, and that CLIENT could suffer irreparable harm from the
disclosure of all or any of such Confidential Information to third parties.
Accordingly, TJB agrees (i) to hold all of CLIENT's Confidential Information in
strict confidence, (ii) not to disclose any of such Confidential Information to
third parties without the specific prior written consent of CLIENT, and
(iii) not to use any such Confidential Information except for purposes
absolutely necessary to the performance of its obligations under this Agreement.
If TJB is legally required to disclose any Confidential Information of the
CLIENT, TJB shall promptly notify the CLIENT of such requirements so that the
CLIENT may seek an appropriate protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement. If such
protective order or other remedy is not obtained, or a party grants a waiver
hereunder. TJB may furnish that portion (and only that portion) of the
Confidential Information which TJB is legally compelled to disclose, and TJB
shall use its best efforts to obtain reliable assurance that confidential
treatment will be accorded any Confidential Information so furnished. In no
event shall TJB oppose any action by the CLIENT to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

    (b) During the term of this Agreement, TJB agrees that he shall not,
directly or indirectly, in any capacity, on his own behalf or on behalf of any
third party, sell or market any product which is competitive with any products
sold by the CLIENT. TJB agrees that he shall not, directly or indirectly, in any
capacity, on his own behalf or on behalf of any third party, during the term of
this agreement or during the two (2) year period after the termination or
expiration of the term, sell or market the "Silkyboard" product or any new
version of the "Silkyboard" product.

4.Propriety Rights

    The work product of the Services, and any writings, discoveries, inventions
and innovations resulting from the Services, shall be promptly communicated to
and become the property of CLIENT. TJB shall perform all lawful acts requested
by CLIENT, (i) to perfect CLIENT's title therein, and (ii) where applicable, to
enable CLIENT, or its nominee to obtain and maintain copyright, patent or other
legal protection therefore anywhere in the world. Any such property that is
copyrightable subject matter shall be considered a work made for hire, and
CLIENT shall own the copyright and all extensions thereof the full and exclusive
rights comprised in any such property.

E–39

--------------------------------------------------------------------------------

5.Term.

    This Agreement shall be effective from march 1, 2001 to March 31, 2002.
Either party may terminate this agreement for any reason with or without cause
with thirty (30) advance written notice. If this Agreement is terminated before
the above date, CLIENT's sole obligation shall be to pay TJB the amount due
through the termination date. In the event of termination, or upon expiration of
this Agreement, TJB shall return to CLIENT any and all equipment, documents, or
materials, and all copies made thereof which TJB received from CLIENT for the
purposes of this Agreement.

6.Indemnification

    CLIENT shall indemnify and save TJB harmless from any damages, liabilities,
expenses, and costs (including attorney's fees and court costs) incurred by TJB
arising from or relating to this agreement, except for damages, liabilities,
expenses, and costs resulting from TJB's misconduct or gross negligence in
connection with this agreement.

7.Notices

    All notices and billings shall be in writing and sent to the following
addresses:

PerfectData Corporation   Terry J. Baker 110 West Easy Street   1595 Regatta
Road Simi Valley, CA 93065-1689   Laguna Beach, CA 92651

8.General

(a)The terms and conditions of Paragraph 3, 4 and 6 hereof shall survive the
expiration or termination of this Agreement as the case may be.

(b)TJB shall not subcontract any of the Services to be performed without the
prior written consent of CLIENT.

(c)TJB shall perform the Services as an independent contractor and shall not be
considered an employee of CLIENT for any purpose.

(d)TJB shall maintain a presence with the CLIENT's offices at a minimum of 1 day
per week.

(e)This Agreement shall be governed by and construed in accordance with the
state laws of the State of California.

(f)This Agreement shall constitute the entire understanding between TJB and
CLIENT relating to the terms and conditions of the services to be performed by
TJB.

(g)The Prior Agreement is hereby terminated except for Sections 3, 4 and 6
thereof which survive such termination.

(h)TJB agrees that any breach or threatened breach by him of Section 3 or 4 of
this Agreement shall entitle the CLIENT, in addition to all other legal remedies
available to it, to a temporary or permanent injunction to enjoin such breach or
threatened breach. TJB waives any defense that the CLIENT has an adequate remedy
at law as a result of any such breach.

E–40

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date written above.

PerfectData Corporation   Terry J. Baker
By:
 
/s/ HARRIS SHAPIRO   
 
By:
 
/s/ TERRY J. BAKER       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Date: 3/1/01
 
Date: 3/1/01

E–41

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.19



SALES AGENT AGREEMENT
